           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

LATRICYA LONDON                                             PLAINTIFF

v.                        No. 5:19-cv-300-DPM

ANDREW SAUL, Commissioner
Social Security Administration                           DEFENDANT

                              JUDGMENT
     London's premature complaint is dismissed without prejudice for
lack of subject matter jurisdiction.



                                                 (/
                                  D.P. Marshall Jr.
                                  United States District Judge
